Exhibit 99.1 Avistar Communications Reports Financial Results for the Fourth Quarter of 2008 Revenue, EBITDA, Net Income and Cash Flow all Increase; Metrics Move into Positive Territory San Mateo, Calif., January 21, 2009 – Avistar Communications Corporation (Nasdaq: AVSR), a leader in desktop video communications, today announced its financial results for the three and twelve months ended December 31, 2008. Financial highlights for the quarter ended December 31, 2008 included: · Total revenue, in accordance with Generally Accepted Accounting Principles, was $3.1 million, as compared to $1.9 million for the quarter ended December 31, 2007, an increase of 62%. Revenue was also 15% above $2.7 million in third quarter 2008. The third and second quarters of 2008 also had sequential quarterly improvements in revenue of 51% and 56% respectively. · Operating expense, which includes research & development, sales & marketing and general and administrative, was $3.1 million for the fourth quarter of 2008, as compared to $5.6 million for the fourth quarter 2007 and $3.1 million for the third quarter of 2008, representing the fifth quarter of sequential improvement and 45% and 1% improvement respectively. · Net loss was $231,000 or $0.01 per share, as compared to a loss of $3.7 million, or $0.11 per share in the fourth quarter of 2007 and a loss of $774,000 or $0.02 per share in the third quarter of 2008, representing a 94% and 70% improvement respectively and the third sequential quarterly decrease in net loss. · The cash and cash equivalent balance at December 31, 2008 was $4.9 million. The company generated positive cash flow from operations during the fourth quarter of 2008 of $456,000. The comparable cash burn from operations during the fourth quarter of 2007 was $3.2 million and the third quarter cash burn was $1.3 million. This is the first quarter in the history of the firm that positive cash flow from operations has been achieved without a significant IP settlement. · Adjusted EBITDA, which is a key metric used by the management team, for the fourth quarter of 2008 was $591,000 profit compared to a loss of $2.9 million in the fourth quarter of 2007 and $53,000 profit during the third quarter of 2008. This shows a more than 1,000% improvement on third quarter and even larger improvement compared to the fourth quarter · Revenue for the twelve months ended December 31, 2008 was $8.8 million, compared to revenue of $12.0 million for the twelve months ended December 31, 2007, representing a 27% year-over-year decrease due to a patent licensing agreement in the second quarter of 2008. This is primarily due to the firm’s maturation over the past 12 months as it focuses on normalized and regular product revenue metrics rather than exceptional settlement income from licensing of intellectual property, which was previously combined with revenue as a separate metric. Avistar reported a net loss of $6.4 million, or $0.18 per share, for the twelve months ended December 31, 2008 compared to a net loss of $2.9 million, or $0.09 per basic share for the twelve months ended December 31, 2007.Included in those net loss results were $1.5 million and $2.7 million of employee stock compensation expense for 2008 and 2007, respectively. “As anticipated from our last earnings conference call and the guidance provided on
